Murdock, J., concurring: We held in Estate of William J. Higgs, 12 T. C. 280, that the transfer to a wife of a survivorship interest in an annuity was a transfer within the meaning of section 811 (c). Since then, the law has been changed to require that the transferor must retain a reversionary interest if the transfer is to be taxable under section 811 (c). In the Higgs case, as in the present case, the trans-feror retained no reversionary interest. Therefore, in neither case, under the present law, would the transfer be taxable under 811 (c). Leech, /., agrees with this concurring opinion.